Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02-04-2022 has been entered and considered.
Claims 1-30 are pending in the current application.
Claims 1-30 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12, 14-16, 22, 24-26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2019/0082457 previously published, as WO2017193347, on 11-16-2017) in view of Medles et al (US 2019/0306865) and further in view of Gao et al (US 2020/0170033). Hereinafter referred to as Zhou, Medles and Gao.
Regarding claims 1, 12, 24, and 29. Zhou discloses a method for wireless communication (see at least figures 1-2: Base station in a wireless communication with a User Equipment), comprising: receiving, from a base station, a configuration for sending a downlink control information (DCI) feedback for a downlink control channel monitoring occasion (see at least figure 2, elements S101-S102), wherein the configuration indicates one or more of an uplink control channel resource and an uplink shared channel resource over which to send the DCI feedback (see at least paragraph [0078]); receiving, from the base station, a DCI over the downlink control channel during the downlink control channel monitoring occasion (see at least paragraphs [0077]-[0078]); processing the DCI; and transmitting, based on receiving the DCI and processing the DCI, DCI feedback to the base station over the one or more of the uplink control channel resource and the uplink shared channel resource indicated in the configuration (see at least figure 6, element S201). 
Zhou discloses all the limitations of the claimed invention with the exception that the DCI feedback indicates one of an ACK or NACK for whether DCI is successfully received over the downlink control channel. However, Medles, from the same field of endeavor, teaches a method wherein the DCI feedback indicates one of an ACK or NACK for whether DCI is successfully received over the downlink control channel (see at least paragraph [0004]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Medles, as indicated, into the communication method of Zhou for the purpose of improving communication and improve data processing time.
Zhou in view of Medles discloses all the limitations of the claimed invention with the exception of having a bit that indicates and ACK where DCI is received during the downlink control channel monitoring occasion and NACK where DCI is not received during the downlink control channel monitoring occasion. However, Gao, from a similar field of endeavor, teaches having one bit indicator to indicate Element received or not within a feedback (see at least paragraph [0003]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Gao, as indicated, into the communication method of Zhou in view of Medles by having a bit that indicates and ACK where DCI is received during the downlink control channel monitoring occasion and NACK where DCI is not received during the downlink control channel monitoring occasion, or any obtuse transmitted control information, for the purpose of managing resources and reduce retransmission.
Regarding claims 2, 14, and 25. Zhou in view of Medles and further in view of Gao discloses a method wherein the receiving the configuration comprises in part receiving a part of the configuration as part of the DCI received over the downlink control channel (see at least paragraph [0005].
Regarding claims 3, 15 and 26. Zhou in view of Medles and further in view of Gao discloses a method wherein the receiving the configuration comprises in part receiving a part of the configuration as part of a second DCI received during a different downlink control channel monitoring occasion (see at least paragraph [0005]). 
Regarding claims 4, and 16. Zhou in view of Medles and further in view of Gao discloses a method wherein the one or more of the uplink control channel resource and the uplink shared channel resource is scheduled for the UE by a second DCI transmitted during a different downlink control channel monitoring occasion (see at least paragraph [0005]).
Regarding claims 10 and 22. Zhou in view of Medles and further in view of Gao discloses a method wherein transmitting the DCI feedback comprises transmitting an indicator of at least one of: whether the DCI is received during the downlink control channel monitoring occasion; and whether the DCI is received during the downlink control channel monitoring occasion and correctly decoded (see at least paragraphs [0192]-[0193]).
Claims 5, 8-9, 11, 17, 20-21, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Medles in view of Gao and further in view of Liu et al (US 2020/0162212 previously published, as WO2018126401, on 07-12-2018). Hereinafter referred to as Liu.
Regarding claims 5, 17 and 27, Zhou in view of Medles and further in view of Gao discloses all the limitations of the claimed invention with the exception of wherein a cyclic redundancy check (CRC) for the second DCI is scrambled using a cell radio network temporary identifier (C-RNTI) or a configured scheduling radio network temporary identifier (CS-RNTI) configured by the base station. However, Liu, from the same field of endeavor, teaches a method wherein a cyclic redundancy check (CRC) for the second DCI is scrambled using a cell radio network temporary identifier (C-RNTI) or a configured scheduling radio network temporary identifier (CS-RNTI) configured by the base station (see at least paragraph [0062]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Liu, as indicated, into the communication method of Zhou in view of Medles and further in view of Gao for the purpose of differentiating the connection mode of the UE in the cell. (Also see NPL: “how Stuff Works” which indicate that a cyclic redundancy check (CRC) for the DCI is scrambled using a cell radio network temporary identifier (C-RNTI) is a common practice in LTE).
Regarding claims 8 and 20. Zhou in view of Medles and further in view of Gao (discloses resources allocation (see at least paragraph [0078])) discloses all the limitations of the claimed invention with the exception of wherein the configuration indicates a set of downlink control channel monitoring occasions including the downlink control channel monitoring occasion, and further comprising monitoring the downlink control channel during the downlink control channel monitoring occasion to receive the DCI. However, Liu, from the same field of endeavor, teaches a method wherein the configuration indicates a set of downlink control channel monitoring occasions including the downlink control channel monitoring occasion, and further comprising monitoring the downlink control channel during the downlink control channel monitoring occasion to receive the DCI (see at least paragraphs [0053]-[0055]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Liu, as indicated, into the communication method of Zhou in view of Medles and further in view of Gao for the purpose of coordinating between UE and eNBs/ base stations.
Regarding claims 9 and 21. Zhou in view of Medles in view of Gao in view of Liu discloses a method wherein the configuration indicates the set of downlink control channel monitoring occasions as one or more of: each slot; a collection of symbol indices including associated periodicity and offset; each downlink-centric slot; each uplink-centric slot; and one or more downlink control channel monitoring occasions associated with one or more configured downlink control channel search space sets (see at least paragraphs [0050], and [0053]-[0055]).
Regarding claims 11 and 23. Zhou in view of Medles and further in view of Gao discloses all the limitations of the claimed invention with the exception of wherein receiving the configuration comprises receiving the configuration in one or more of a radio resource control (RRC) message, the DCI, a different DCI, a media access control (MAC) control element (CE), or a non-access stratum (NAS) message. However, Liu, from the same field of endeavor, teaches a method wherein receiving the configuration comprises receiving the configuration in one or more of a radio resource control (RRC) message, the DCI, a different DCI, a media access control (MAC) control element (CE), or a non-access stratum (NAS) message (see at least paragraph [0059]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Liu, as indicated, into the communication method of Zhou in view of Medles and further in view of Gao for the purpose of configuring UE and managing communication between UE and base station.
Claims 6-7, 18-19, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Medles in view of Gao and further in view Moulsley (US 2017/0026997).
Regarding claims 6, 18, 28 and 30, Zhou in view of Medles and further in view of Gao discloses all the limitations of the claimed invention with exception wherein transmitting the DCI feedback comprises transmitting the DCI feedback in a single uplink shared channel transmission, and wherein the DCI feedback in the single uplink shared channel (or PUCCH) transmission comprises feedback for DCIs received during multiple downlink control channel monitoring occasions. However, Moulsley, from the same field of endeavor, teaches a method exception wherein transmitting the DCI feedback comprises transmitting the DCI feedback in a single uplink shared channel transmission, and wherein the DCI feedback in the single uplink shared channel of PUCCH transmission comprises feedback for DCIs received during multiple downlink control channel monitoring occasions (see at least paragraph [0021] and figure 5). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Moulsley, as indicated, into the communication method of Zhou in view of Medles and further in view of Gao for the purpose of minimizing signaling messaged between UE and base station and use resources efficiently.
Regarding claims 7, and 19. Zhou in view of Medles in view of Gao in view of Moulsley discloses a method further comprising determining the multiple downlink control channel monitoring occasions based at least on one or more of a periodicity of configured scheduling, a downlink control channel monitoring frequency determined from a downlink control channel search space set, and the configuration (Moulsley: UE is configured to receive plurality of scheduled DCIs, monitor and send one feedback message).
Response to Arguments
Applicant's arguments filed 05-17-2022 have been fully considered but they are not persuasive.
Applicants’ representative argues that the prior art of record fails to teach “wherein the DCI feedback includes one bit that can indicate an acknowledgement (ACK)  where DCI is received during the downlink control channel monitoring occasion and negative-ACK where DCI is not received during the downlink control channel monitoring occasion and negative ACK where DCI is not received during the downlink control channel monitoring occasion”.
Examiner respectfully disagrees, the prior art of records, individually or in combination, teach the capability of sending ACK feedback messages in response to receinving a DCI message. For Instance in paragraphs [0022]-[0023] and [0198] of Zhou: “DCI feedback information to the base station, where the first DCI feedback information is used to indicate whether the currently received first-type DCI is valid” --- “and the base station performs corresponding processing based on the first DCI feedback information.”---“ the terminal sends the first DCI feedback information including a negative acknowledgment indication to the base station, or if the first-type DCI currently received by the terminal is valid, the terminal sends the first DCI feedback information including an acknowledgment indication to the base station.”. The paragraphs indicated that the UE has to monitor DCI transmission occasions to determine reception, decode message, determine validity and send an ACK/NACK feedback in order for the base station to perform further communication with the UE. The ACK feedbacks are commonly known in the art as ACK for positive feedback and NACK for negative feedback. Additionally, Medles, from the same field of endeavor, teaches a method wherein the DCI feedback indicates one of an ACK or NACK for whether DCI is successfully received over the downlink control channel (see at least paragraph [0004]). Furthermore, Gao, from a similar field of endeavor, teaches having one bit indicator to indicate Element received or not within a feedback (see at least paragraph [0003]). Thus it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Gao, as indicated, by sending “0” or “1” feedback to indicated ACK or NACK (there are only two options received or not received) with respect to received DCI message during monitoring occasions for the purpose of managing communication between BS and UE.
Applicants’ representative argues that the prior art of record fails to teach “wherein the configuration indicates one or more of an uplink control channel resource and an uplink shared channel resource over which to send the DCI feedback”.
Examiner respectfully disagrees, uplink communication and resources have to be allocated and assigned by the BS (To be specific, before sending data or receiving data, the UE first receives downlink control information (DCI) sent by the eNB. The DCI indicates control signaling such as a time, a frequency resource, and a modulation and coding scheme for data sending or data receiving by the UE. After correctly receiving the DCI, the UE performs corresponding data sending or data receiving according to an indication of the control signaling in the DCI, to complete one time of data scheduling.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476